DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of Group I in the reply filed on 12/05/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election of a single species in the reply filed on 12/05/2022 is also acknowledged.  
The elected species read upon claims 1-9.  
Allowable Subject Matter
The compounds of Formula (I) have been searched.  A single prior art compound within Formula (I) is taught by CAS RN 1692095-78-5 (entered into STN on 4/27/2015).  However, CAS RN 1692095-78-5 is excluded from Formula (I) by proviso.  Furthermore, considering that CAS RN 1692095-78-5 is not identified as having any activity, there would have been no reason to modify CAS RN 1692095-78-5 to arrive at any of the non-excluded compounds within instantly claimed Formula (I).  As such, the compounds of claims 1-9 are determined to be free of the art and non-obvious.  Additionally, the compounds contain written support and are considered to be enabled.        
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,986,838 in view of Williams et al (Foye’s Principles of Medicinal Chemistry, 5th Edition, Pages 59-63, 2002).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘838 claims are similarly drawn to structurally and functionally related herbicidal compounds including, for example, 
    PNG
    media_image1.png
    133
    179
    media_image1.png
    Greyscale
which differs from the instantly claimed compounds in comprising a pyridine ring as opposed to the instantly claimed pyrimidine ring as indicated: 
    PNG
    media_image2.png
    218
    208
    media_image2.png
    Greyscale
.
Yet, as taught by Williams et al “[w]hen a lead compound is first discovered for a particular disease state, it often lacks the required potency and pharmacokinetic properties suitable for making it a viable clinical candidate… The medicinal chemist therefore must modify the compound to reduce or eliminate these undesirable features without losing the desired biological activity.  Replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement” (Page 59).  Although it is clear that "the use of bioisosteric replacement (classical or nonclassical) in drug development is highly dependent upon the biological system being investigated” and that “[n]o hard and fast rules exist to determine what bioisosteric replacement is going to work with a given molecule” it is also clear that “some generalizations have been possible” (Page 60).  Notably, one such generalization is that –CH= and –N= (which are classic trivalent biosteric groups) can replace each other (Page 61, Table 2.9).  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to replace the trivalent -CH= group in the ‘838 compounds with trivalent –N= group (i.e., to replace the ‘838 pyridine ring with a pyrimidine ring) as recited by the instant claims.  The person of ordinary skill in the art at the time the invention was made would have been motivated to make the bioisosteric modifications to synthesize similar compounds that retain biological activity, but have improved physiochemical properties and better pharmacokinetic behavior.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,230,538.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of Application ‘538 patent is drawn to a compound of Formula (I) which comprises compounds wherein X1 is N; R2 is C1-C6 haloalkyl; R3 is C(O)R9 wherein R9 is C1-C6 alkyl; and R9 together with R4 forms a 5-7 membered ring system further containing an oxygen heteroatom - which reads on instantly claimed Formula (I) wherein R3 is (CRaRb)qR5 wherein q is 0 and R5 is C(O)OC1-C6alkyl, wherein R3 together with R4 forms a 5-7 membered ring system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611